EXHIBIT 10.20.2

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Second Amendment to Revolving Credit Agreement (this “Amendment”) is
entered into as of September 25, 2008, by and among the financial institutions
from time to time signatory hereto (individually a “Lender,” and any and all
such financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), and
Microsemi Corporation (“Parent”), Microsemi Corp. – Power Products Group,
Microsemi Corp. – Analog Mixed Signal Group, a Delaware corporation (fka
Microsemi Corp. – Integrated Products), Microsemi Corp. – Massachusetts and
Microsemi Corp. – Scottsdale (each, a “Borrower” and collectively with Parent,
“Borrowers”).

RECITALS

Borrowers, Agent and Lenders are parties to that certain Revolving Credit
Agreement dated as of December 29, 2006, as amended from time to time, including
by that certain First Amendment to Revolving Credit Agreement dated as of
July 25, 2007 (the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

“MDT” means Microwave Devices Technology Corporation, a Massachusetts
corporation.

“MDT Acquisition” means the acquisition by Parent of substantially all of the
assets of MDT for total consideration of approximately Eight Million Dollars
($8,000,000) in November 2007.

“SEMICOA” means SEMICOA, a California corporation.

“SEMICOA Acquisition” means the acquisition by Parent of SEMICOA for total
consideration of approximately Twenty-Seven Million Dollars ($27,000,000).

“TSI” means TSI Microelectronics Corporation, a Massachusetts corporation.

“TSI Acquisition” means the acquisition by Parent of substantially all of the
assets of TSI for total consideration of approximately Two Million Dollars
($2,000,000) in December 2007.

2. Notwithstanding any provision of the Agreement to the contrary, Bank hereby
(i) consents to Parent’s consummation of the (x) the MDT Acquisition; (y) TSI
Acquisition; and (z) the SEMICOA Acquisition (collectively, the “Permitted
Transactions”); (ii) agrees that consideration paid by Parent in connection with
the Permitted Transactions shall not be included in calculating the limit on
Permitted Acquisitions set forth in clause (g) of the defined term “Permitted
Acquisition;” and (iii) provides the foregoing consent and agreement in each
case, provided that no default or Event of Default has occurred or is continuing
prior to, or would result after giving effect to, any of the Permitted
Transactions.

3. No course of dealing on the part of Agent or any Lender, or their officers,
nor any failure or delay in the exercise of any right by Agent or any Lender,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right. Agent’s or
any Lender’s failure at any time to require strict performance by Borrowers of
any provision shall not affect any right of Agent and each Lender thereafter to
demand strict compliance and performance. Any suspension or waiver of a right
must be in writing signed by an officer of Agent.



--------------------------------------------------------------------------------

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Agent or any Lender under the Agreement, as in effect prior to the date hereof.

5. Each Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

6. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:

(a) this Amendment, duly executed by Borrower;

(b) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from any of Parent’s accounts; and

(c) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMERICA BANK,      MICROSEMI CORPORATION, as Administrative Agent      a
Delaware corporation By:  

/s/ Jennifer S. Seto

     By:  

/s/ John W. Hohener

Its:   Vice President      Its:  
Vice President, Chief Financial Officer, Secretary and Treasurer       
MICROSEMI CORP. – POWER PRODUCTS GROUP, a Delaware corporation        By:  

/s/ John W. Hohener

       Its:   Vice President, Chief Financial Officer, Secretary and Treasurer  
     MICROSEMI CORP. - ANALOG MIXED SIGNAL GROUP, a Delaware corporation (fka
MICROSEMI CORP. – INTEGRATED PRODUCTS)        By:  

/s/ John W. Hohener

       Its:   Vice President, Chief Financial Officer, Secretary and Treasurer  
     MICROSEMI CORP. - MASSACHUSETTS, a Delaware corporation        By:  

/s/ John W. Hohener

       Its:   Vice President, Chief Financial Officer, Secretary and Treasurer

[Signature Page to Second Amendment to Revolving Credit Agreement]

[Signatures Continued Next Page]



--------------------------------------------------------------------------------

MICROSEMI CORP. - SCOTTSDALE, an Arizona corporation By:  

/s/ John W. Hohener

Its:   Vice President, Chief Financial Officer, Secretary and Treasurer

 

COMERICA BANK, as a Lender and as Issuing Lender By:  

/s/ Jennifer S. Seto

Its:   Vice President

[Signature Page to Second Amendment to Revolving Credit Agreement]